Citation Nr: 1823249	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-24 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbosacral strain disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 2001 to October 2001 and from January 2005 to December 2005 with additional service in the Marine Reserves. The Veteran was awarded the National Defense Service Medal, Global War on Terrorism Expeditionary Medal (Djibouti), and the Global War on Terrorism Service Medal during his service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
July 2011 rating decision by the St. Petersburg, Florida, Regional Office (RO).

The Veteran testified via video-conference before the undersigned VLJ in
November 2016. A transcript of the hearing has been associated with the claims file.

In September 2017, the Board of Veterans Appeals (Board) remanded the case for further development. The Board ordered that the Veteran be afforded a VA examination to assess his back disability. The Board finds that there has been substantial compliance with the remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).


FINDING OF FACT

The Veteran's back pain was shown to have manifested within one year of separation; however, his current thoracolumbar spine disability, degenerative disc disease (DDD) of the lumbosacral region with intervertebral disc syndrome (IVDS), manifested after a post-service back injury and is not etiologically related to the low back pain he experienced in service.

CONCLUSION OF LAW

The criteria for service connection for a lumbosacral strain, claimed as back pain have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 1137 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B.  Presumptive Service Connection

Presumptive service connection may be granted for "chronic diseases" if the disease manifests to a compensable degree within service or within the presumptive period of one year after separation.  38 C.F.R. § 3.307(a)(3). Degenerative disc disease (DDD), a form of arthritis, is categorized as a chronic diseases under 38 U.S.C. § 1101; 38 C.F.R. § 3.309 (a).  If the chronic disease manifested in service or within the presumptive period, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).

Lumbosacral strain, claimed as back pain

In the November 2016 hearing before the undersigned VLJ, the Veteran testified that he first noticed problems with his back while in boot camp in 2001. He described it as "terrible back pain" which he reported to his drill instructor. He contends that he did not seek treatment for the condition because his drill instructor informed him that he would likely be sent for pre-conditioning and would be dropped from his current platoon. The Veteran testified that he dealt with the pain and completed boot camp. In 2005, the Veteran was deployed in support of Operation Enduring Freedom. He contends that his back started to bother him again after long patrols in which he marched on difficult terrain while carrying his heavy equipment. When the Veteran returned from deployment, he was administered a post-deployment questionnaire where he reported back pain. See August 2006 Post Deployment Health Reassessment (PDHRA).

The Veteran testified that he first sought treatment for his back in 2010. VA treatment records confirm that, in April 2010, he presented with low back pain which radiated to his left foot. The treatment notes reveal, however, that the pain had a "sudden onset" and occurred after the Veteran lifted a "100 pound shaft with assistance." In November 2011, the Veteran was afforded an MRI which revealed "disc herniation at L5-S1, touching the right S1 nerve root." The Veteran reports that he continues to have low back pain and treatment records indicate that he receives treatment for the condition.

The Veteran submitted several correspondences supporting his contentions and providing rationale on why he disagrees with VA's denial of his thoracolumbar spine disability claim. In his November 2011 notice of disagreement (NOD), the Veteran endorsed that he did not report his back pain during service because as a fire-team leader, he had subordinate troops relying on him and he did not want to place their lives in jeopardy by reporting to sick call. In the letter, he denied reporting "left lower back radiating to the left foot after lifting a 1,000 pound shaft without assistance." He noted that he sometimes lifts heavy objects as part of his job, but that the history taken by the doctor during intake was erroneous. In a November 2017 NOD, the Veteran disagreed with the statement that his records were silent for complaints of back pain. He cited to the August 2006 post-deployment health assessment where he endorsed back pain in the problem issues section. The Veteran argues that the endorsement of back pain within one year of separation satisfies the "in-service incurrence of an injury" element for service connection.

Additionally, the Veteran provided buddy/lay statement by fellow service-members who served with him during his deployment supporting Operation Enduring Freedom. The service-members from the Veteran's platoon indicated that they often noticed him stretching and taking medications to deal with his lower back pain.

With respect to element (1), a current disability, the Veteran has a lumbar spine disability. The Veteran was afforded a VA examination in November 2017. Based on a December 2010 MRI of the thoracolumbar spine, the Veteran was diagnosed with degenerative arthritis in the L5-S1 region of the lumbar spine. Subsequent images of his spine confirmed continued manifestation of DDD with IVDS.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the evidence reveals that the Veteran complained of back pain within one year of separation. See August 2006 Post-Deployment Health Reassessment. However, the records do not show an injury to the low back or spine.  

The Board notes that the Veteran's service treatment records are silent for any complaint or treatment for a lumbar spine "disability," including DDD or IVDS, during service or within one year of the Veteran's separation. There is no record of the Veteran presenting for treatment following an injury to his back or for back pain. His endorsement of pain on the August 2006 post-deployment health reassessment is not sufficient to establish an in-service disability. Nevertheless, the Veteran statements and the buddy statements are sufficient to establish an in-service injury.  

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs against a finding that the Veteran's current DDD of the lumbar spine is etiologically related to service.

The record includes a positive nexus opinion by the Veteran's chiropractor, Dr. GSH. He endorsed that based on a comprehensive consultation, including physical examination and medical history, it is more likely than not that the Veteran's back problems began or stems from his military career. See September 2015 Advance Health Services Treatment Note. While the Veteran's chiropractor offered a positive nexus opinion linking the Veteran's back pain to his service, the Board finds that the opinion is not adequate. For a medical opinion to be adequate, it must be based upon sufficient facts or data, the product of reliable principles and methods, and the result of principles and methods reliably applied to the facts. Nieves-Rodriguez v. Peake, 22 Vet. App 295, 302 (2008). The examiner must also explain the basis for an etiology opinion without resorting to speculation. See Stefl v. Nicholson, Vet. App. 120, 125 (2007). Here, the chiropractor stated that he conducted a "comprehensive examination" but did not discuss the methods involved in forming his conclusion nor did the opinion address the Veteran's April 2010 treatment record following his back injury sustained during employment.

In November 2017, the Veteran was afforded a VA examination for his back disability. The examiner confirmed a diagnosis of lumbosacral strain, degenerative arthritis of the spine, and intervertebral disc syndrome (IVDS). He noted the Veteran's contentions of having an onset of back pain in service, but not seeking treatment due being required to extend his boot camp duration. The Veteran presented with daily recurrent symptoms of low back pain that radiate down his right foot. Functionally, the Veteran had reduced range of motion in his low back resulting in difficulty with prolonged sitting, walking, standing, or lifting. The examiner opined that it is less likely than not that the Veteran's current lumbar spine disability, to include DDD and IVDS, was incurred in or caused by the Veteran's military service. He concluded that VA records revealed that the Veteran's X-ray and MRI results were normal in 2010 and 2012. In April 2010, he complained of hurting his lower back lifting some heavy weights at work. From 2010 on, the Veteran started having lower back complaints with abnormalities noted on MRI in December 2013. He summarized that he was unable to find any evidence of a lower back condition during active military service that could be linked to the Veteran's present DDD and IVDS.

Post-separation treatment records reveal that the Veteran presented for treatment in April 2010 following a "sudden onset" of left lower back pain radiating to the left foot. An MRI was ordered to further assess the Veteran's complaints. A June 2010 MRI of the lumbar spine was considered normal with no spinal canal stenosis. The Veteran continued to seek treatment for back pain and was administered a subsequent MRI. In November 2010, a 3 millimeter disc herniation was noted resulting in mild stenosis of the spinal canal. A December 2010 MRI confirmed disc indentation at the L5-S1 region.

The Board notes that the November 2017 VA examiner endorsed that there was no diagnosis of a back pathology confirmed via MRI until 2012. In fact, a December 2010 treatment note reveals that evidence of disc indentation, indicative of an abnormal MRI finding, was present before 2012. The Board finds this to be harmless error as the evidence continues to show that DDD did not manifest until years after separation as confirmed by the normal MRI from June 2010.

The Board has considered the Veteran's lay statements that he has experienced back pain since service and that he believes his current back disorder was caused, at least in part, by his back injuries during service. His statements are competent evidence as to his symptoms because this requires only personal knowledge. See 38 C.F.R. § 3.159 (a). However, the Veteran's statements and the lay/buddy statements are not competent evidence to link his current back disorder to injuries which occurred in service as this requires specialized medical education, training or experience to make those determinations. See 38 C.F.R. § 3.159 (a); see also Grottveit v. Brown, 5 Vet. App. 91, 93   (1993) (finding that lay assertions of medical causation do not constitute competent medical evidence); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).
Further, the Board affords more weight to the Veteran's statements made in the course of treatment for his back pain than those made in support of his claim for compensation. See AZ v. Shinseki, supra. See also Harvey v. Brown, 6 Vet. App. 390, 394   (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology). The Veteran's treatment records reveal that in April 2010 he sought treatment for his back after a work accident where he injured himself while lifting a "1,000 pound shaft." While he later denied making these statements and contends that the doctor must have erroneously written the report, the Board finds that the probative value of the contemporaneous medical record report greater than subsequent lay statements asserting a different etiology.
In conclusion, the Board finds that service connection for a lumbar spine disability is not warranted. While the Veteran currently manifests with DDD and IVDS, the probative medical evidence of record indicates that these conditions, more likely than not, developed years after separation and were not caused or aggravated by his service. 

ORDER
Service connection for lumbosacral strain, claimed as back pain, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


